Name: 2006/337/EC: Commission Decision of 19 April 2006 establishing standard forms for the transmission of applications and decisions pursuant to Council Directive 2004/80/EC relating to compensation to crime victims
 Type: Decision
 Subject Matter: European construction;  social affairs;  criminal law;  documentation;  civil law
 Date Published: 2007-05-08; 2006-05-12

 12.5.2006 EN Official Journal of the European Union L 125/25 COMMISSION DECISION of 19 April 2006 establishing standard forms for the transmission of applications and decisions pursuant to Council Directive 2004/80/EC relating to compensation to crime victims (2006/337/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2004/80/EC of 29 April 2004 relating to compensation to crime victims (1), and in particular Article 14 thereof, After consulting the Committee established by Article 15(1) of the Directive 2004/80/EC, Whereas: (1) Directive 2004/80/EC requires Member States to introduce a system of cooperation to facilitate access to compensation in cases where a crime is committed in a Member State other than that of the victims residence by 1 January 2006. (2) The standard forms to be used for the transmission of applications for compensation and decisions relating to applications for compensation in such cross-border situations should be established, HAS DECIDED AS FOLLOWS: Sole Article 1. The standard form for the transmission of applications for compensation provided for in Article 6(2) of Directive 2004/80/EC shall be as set out in Annex I. 2. The standard form for the transmission of decisions on applications for compensation provided for in Article 10 of Directive 2004/80/EC shall be as set out in Annex II. Done at Brussels, 19 April 2006. For the Commission Franco FRATTINI Vice-President (1) OJ L 261, 6.8.2004, p. 15. ANNEX I ANNEX II